Order entered December 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00141-CV

                             AMBER ETTA BUMPUS, Appellant

                                               V.

                          BRENT WADE FITZGERALD, Appellee

                          On Appeal from the 196th District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 773788

                                           ORDER
       On August 22, 2013, after we had earlier determined appellant was entitled to proceed

without payment of costs, we ordered Becky Wheeler, Official Court Reporter for the 196th

Judicial District Court, to file by September 11, 2013 either the reporter’s record or written

verification that appellant has not requested the reporter’s record in this case. She responded by

letter informing us that the court reporter at the time this case was heard was Kelly Bryant.

Subsequently, court reporter Michael Hurley informed us that he reported two temporary orders

hearing, but was unaware appellant had been allowed to proceed without payment of costs.

These communications suggest appellant requested the record, but, to date, the record has not

been filed.
          Pursuant to Texas Rule of Appellate Procedure 35.3 (b), “[t]he official or deputy reporter

is responsible for preparing, certifying, and timely filing the reporter’s record if (1) a notice of

appeal has been filed; (2) the appellant has requested that the reporter’s record be prepared; and

(3) the party responsible for paying for the preparation of the reporter’s record has paid the

reporter’s fee . . . or is entitled to appeal without paying the fee.” TEX. R. APP. P. 35.3(b).

Accordingly, we ORDER Becky Wheeler to obtain the record from Kelly Bryant and Michael

Hurley and file it no later than January 13, 2014. No extensions will be granted absent exigent

circumstances.

          Based on this order, we DENY as moot appellant’s December 3, 2013 “motion for action

by Fifth Court.”

          We DIRECT the Clerk of the Court to send copies of this order by electronic

transmission to Becky Wheeler, Official Court Reporter for the 196th Judicial District Court, the

Honorable Steve Tittle, Presiding Judge of the 196th Judicial District Court, and all parties to the

appeal.




                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE